

AGREEMENT
 
THIS AGREEMENT (the “Agreement”), dated as of August 30, 2010, is entered into
by and among Drinks Americas Holdings, Ltd., a Delaware corporation (the
“Company”), and J. Patrick Kenny (the “Employee”).
 
WHEREAS, the Company owes the Employee $640,101 in salary (the “Deferred
Salary”);
 
WHEREAS, in payment of 90% of the Deferred Salary or ($576,091) the Company
shall issue to the Employee; 576,091 shares of the Company’s Series C Preferred
Stock.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Employee agree as follows:
 
1.           Issuance of Series C Preferred. In payment of the Deferred Salary,
the Company shall concurrently with the execution of this Agreement issue the
Employee 576,091 shares of the Company’s Series C Preferred Stock (the
“Preferred Stock”).  The Employee hereby agrees that upon the issuance of the
Preferred Stock, 90% of the Deferred Salary shall be paid in full and no longer
due and owing.


2.           Conversion of Series C Preferred.  Notwithstanding anything to the
contrary in the Certificate of Designations of Preferences, Rights and
Limitations of Series C Convertible Preferred Stock (the “Certificate of
Designations”), the Employee may not convert the shares of Preferred Stock into
shares of Common Stock until six months from the date hereof.  Without limiting
the generality of the foregoing, Employee acknowledges that the Company
currently does not have enough shares of Common Stock to issue upon conversion
of the Preferred Stock. Employee agrees that until such time as the Company has
enough shares of Common Stock to issue upon conversion of the Series C
Preferred, Employee will not be able to convert the Series C Preferred. The
Series C Preferred are convertible in the manner (and subject to the terms) set
forth in the Certificate of Designations.
 
3.           Employee’s  Representations and Warranties and Covenants.  Each
Holder for itself and for no other Holders, hereby represents, warrants and
covenants to the Company as follows:
 
(a)            No Registration. Such Holder understands that the Preferred Stock
and shares issuable upon the conversion of the Preferred Shares (collectively
the “Securities”) have not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the accuracy of such Employee’s representations as expressed herein or otherwise
made pursuant hereto.

 
 

--------------------------------------------------------------------------------

 

(b)            Own Account.  Employee is acquiring the Securities for its own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof, and such Employee has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act and does not have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer or grant participation to such person or entity or to any third person
or entity with respect to such Employee  in violation of the Securities Act.


(c)            Investment Experience. Employee has knowledge, sophistication and
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company and acknowledges that
Employee  can protect its own interests. Such Employee has such knowledge and
experience in financial and business matters so that such Employee is capable of
evaluating the merits and risks of its investment in the Company.


(d)            Access to Information.  Employee and its advisors, if any, have
been furnished with or have been given access to all materials relating to the
business, finances and operations of the Company (other than materials that
would constitute material non-public information) and any reasonably requested
materials requested by the Employee.  Employee and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.


(e)            Accredited Investor.  Employee is an “accredited investor’ within
the meaning of Regulation D, Rule 501, promulgated by the Commission under the
Securities Act and shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company.


(f)             Authorization.


(i)           Employee has all requisite power and authority to execute and
deliver this Agreement, and to carry out and perform its obligations under the
terms hereof.  All action on the part of the Employee necessary for the
authorization, execution, delivery and performance of this Agreement, and the
performance of all of the Employee’s obligations herein, has been taken.


(ii)           This Agreement, when executed and delivered by Employee, will
constitute valid and legally binding obligations of the Employee, enforceable in
accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.


(g)            Authorized Shares. Employee acknowledges that he is aware that
the Company does not have enough authorized shares of its Common
Stock.  Employee  agrees that he will not convert the Series C Preferred Stock
until the Company has enough authorized shares of its Common Stock to issue upon
conversion of the Series C Preferred Stock.

 
2

--------------------------------------------------------------------------------

 

4.           Miscellaneous.


(a)           This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.


(b)           If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).


(c)           This Agreement shall be governed by and interpreted in accordance
with laws of the State of New York, excluding its choice of law rules.  The
parties hereto hereby waive the right to a jury trial in any litigation
resulting from or related to this Agreement.  The parties hereto consent to
exclusive jurisdiction and venue in the federal courts sitting in the southern
district of New York, unless no federal subject matter jurisdiction exists, in
which case the parties hereto consent to exclusive jurisdiction and venue in the
New York state courts in the borough of Manhattan, New York.  Each party waives
all defenses of lack of personal jurisdiction and forum non conveniens.  Process
may be served on any party hereto in the manner authorized by applicable law or
court rule.


***********************

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.


DRINKS AMERICAS HOLDINGS, LTD.
     
By: /s/ J. Patrick Kenny
 
Name: J. Patrick Kenny
 
Title: Chief Executive Officer
     
EMPLOYEE
     
/s/ J. Patrick Kenny
 


 
4

--------------------------------------------------------------------------------

 